Citation Nr: 0945619	
Decision Date: 12/01/09    Archive Date: 12/08/09

DOCKET NO.  08-11 366	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Whether there was clear and unmistakable error (CUE) in an 
April 1985 rating decision.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from 
December 1975 to November 1984.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2006 rating decision by 
the Wichita, Kansas, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which found no CUE in the 
calculation of the assigned combined service-connected 
rating.  The Board notes that in correspondence dated in May 
2007, April 2008, and September 2008 the Veteran and his 
service representative raised additional claims as to error 
in the April 1985 rating decision.  These matters were not 
addressed by the agency of original jurisdiction and the 
Board finds the case must be remanded for additional 
development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board notes that the United States Court of Appeals for 
Veterans Claims (hereinafter "the Court") has held that the 
Veterans Claims Assistance Act of 2000 (VCAA) (West 2002) is 
not applicable to claims alleging clear and unmistakable 
error.  Livesay v. Principi, 15 Vet. App. 165 (2001).  

In this case, service department hospital records dated in 
December 1983 show the Veteran sustained burns related to a 
lantern-related fire during field exercises at Fort Greely, 
Alaska.  Physical examination included an assessment of burns 
to the hands that were at least second degree and were 
probable third degree burns.  A May 1984 physical evaluation 
board (PEB) report noted third degree burns to the right hand 
(76 square inches), left hand (61 square inches), and head 
(15 square inches).  The report also noted second degree 
burns to the posterior trunk, right upper arm, head, right 
lower arm, left lower arm, neck, left upper arm, left hand, 
and left thigh.  The PEB recommended a combined rating of 70 
percent.  The service treatment records also include an 
undated, typed document titled "DETERMINATION OF BURN 
SCARS" which inversely described burn scars to the head, 
right hand, and left hand as second degree burns and the burn 
scars to posterior trunk, right upper arm, head, right lower 
arm, left lower arm, neck, left upper arm, left hand, and 
left thigh as third degree burns.  

An April 4, 1985, rating decision established service 
connection for third degree burns to the posterior trunk (40 
percent), third degree burns to the right arm (40 percent), 
third degree burns to the left arm (30 percent), second and 
third degree burns to the face, ears, and neck (30 percent), 
third degree burns to the left thigh (20 percent), second 
degree burns to the right hand (10 percent), second degree 
burns to the left hand (10 percent), and donor site scars to 
the thighs (0 percent).  The ratings were effective from 
November 20, 1984.  The combined service-connected disability 
rating was 90 percent which included an added bilateral 
factor of 7.2 percent.

The Veteran initially claimed CUE in the April 4, 1985, 
rating decision that established service connection for the 
residuals of burns and assigned a combined service-connected 
disability rating of 90 percent under the provisions of 
38 C.F.R. § 4.25 as an "unlawful reduction in the final 
evaluation and rate of compensation."  It was further 
asserted that section 4.25 did not apply in the Veteran's 
case because his disabilities all related to the "same in-
service injury or disease." 

The Board notes that on June 28, 1989, the provisions of 
38 C.F.R. § 4.25 were revised which added subsection (b) 
providing that the disabilities arising from a single disease 
entity were to be rated separately with all disabilities then 
to be combined as described in paragraph (a) of the section.  
The conversion to the nearest degree divisible by 10 was to 
be done only once per rating decision, would follow the 
combining of all disabilities, and would be the last 
procedure in determining the combined degree of disability.  
See 54 Fed. Reg. 27161, 27162 (Jun. 28, 1989).  As the 
Veteran's CUE claim arises from the April 1985 rating 
decision, the claim must be considered based upon the pre-
revision regulations applicable at the time of that decision.  

It is significant to note, however, that in Roper v. 
Nicholson, 20 Vet. App. 173 (2006), the Court reaffirmed VA's 
authority to create and apply the table for combined ratings 
under 38 C.F.R. § 4.25 and held that the purpose of combined 
ratings was precisely to assess the efficiency of the 
individual as affected by several disabling conditions.  

In correspondence submitted subsequent to the September 2006 
rating decision in this case, the Veteran and his service 
representative also raised additional claims as to error in 
the April 1985 rating decision.  It was specifically asserted 
that there was CUE in the April 1985 rating in failing to 
evaluate the injuries to the hands as third degree burns and 
in the calculation of the combined rating under 38 C.F.R. 
§§ 4.25, 4.26.  

The Board notes that the specific matters raised by the 
Veteran in correspondence dated in May 2007, April 2008, and 
September 2008 were not adjudicated or addressed by the 
agency of original jurisdiction.  The available evidence 
further indicates that at the time of the April 1985 rating 
decision service treatment records included apparently 
conflicting evidence as to whether the Veteran's injuries to 
the hands were third degree burns (diagnostic code 7801) or 
second degree burns (diagnostic code 7802).  The claims of 
error raised by the Veteran and his service representative 
must be specifically adjudicated by the agency of original 
jurisdiction with consideration of all applicable VA law to 
include whether the ratings under the assigned diagnostic 
code were erroneous or may be subject to modification.  
Therefore, the case must be remanded for additional 
development.

It is also significant to note that VA statutory law provides 
that a disability which has been continuously rated at or 
above any evaluation for twenty or more years for 
compensation purposes shall not thereafter be rated at less 
than such evaluation, except upon a showing that such rating 
was based on fraud.  38 U.S.C.A. § 110 (West 2002); 38 C.F.R. 
§ 3.951 (2009).  

In Gifford v. Brown, 6 Vet. App. 269 (1994), however, the 
Court questioned whether the appellant in that case had 
standing to appeal the particular issue noting that "an 
'aggrieved party' has standing to challenge administrative 
action only if the party has suffered 'injury in fact' to an 
interest 'arguably within the zone of interests' protected by 
the underlying statute" (citing Panhandle Producers & 
Royalty Owners Ass'n v. Economic Regulatory Admin., 847 F.2d 
1168, 1173 (5th Cir.1988)).  It was further noted that the 
interest protected by 38 U.S.C.S. § 1159 was the maintenance 
of service connection for a disability in effect for ten or 
more years and that VA had merely corrected the situs of the 
service-connected injury with no injury to any interest which 
38 U.S.C.S. § 1159 was designed to protect.  

VA's General Counsel has held that the provisions of 38 
U.S.C.S. § 359 established criteria for the protection of 
service connection decisions in force for ten or more years, 
but did not prohibit the redesignation of an existing 
service-connected rating to accurately reflect the actual 
anatomical location of the injury or disease resulting in a 
veteran's disability, provided the redesignation does not 
result in the severance of service connection for the 
disability in question.  It was noted that the legislative 
history suggested that while severing protected service 
connection would be prohibited, VA could make modifications 
to a rating short of severance of service connection.  
VAOPGCPREC 50-91 (Mar. 29, 1991). 

VA's General Counsel has also held that regulations 
applicable to the reduction in the evaluation of a service-
connected disability apply only when the lower evaluation 
would result in a reduction or discontinuance of compensation 
payments currently being made.  VAOPGCPREC 71-91 (Nov. 7, 
1991); see also VAOPGCPREC 29-97 (Aug. 7. 1997). 

Accordingly, the case is REMANDED for the following action:

The specific claims of error raised by 
the Veteran in correspondence dated in 
May 2007, April 2008, and September 
2008 should be reviewed with 
consideration of all applicable VA law.  
If any benefit sought remains denied, 
the Veteran and his representative 
should be furnished a supplemental 
statement of the case and be afforded 
the opportunity to respond.  
Thereafter, the case should be returned 
to the Board for appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



____________________________________________
LANA K. JENG
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


